Exhibit 10.49
CON-WAY INC.
AMENDED AND RESTATED
2003 EQUITY INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED DECEMBER 2008

1.   Introduction

Con-way Inc., a Delaware corporation (the “Company”) established the Con-way
Inc. 2003 Equity Incentive Plan for Non-Employee Directors (the “Original Plan”)
for those members of the Company’s Board of Directors who are not employees of
the Company or any of its subsidiaries. This document amends and restates in its
entirety the Original Plan (the Original Plan, as so amended and restated, is
referred to herein as the “Plan”) to reflect certain amendments to the Original
Plan made pursuant to Section 10. All grants of Awards made under the Original
Plan, or under the Original Plan as heretofore amended, shall constitute valid
Awards granted under and governed by the terms of the Plan, and shall not be
affected by this amendment and restatement of the Original Plan. The effective
date of the Plan (the “Original Effective Date”) is April 22, 2003, the date
that the Original Plan was approved by stockholders of the Company. The Plan was
subsequently amended on December 4, 2006 and is hereby amended and restated
effective January 1, 2009 (the “Effective Date”) to make certain administrative
and clarifying changes to the Plan. Nothing in this amended and restated
document shall impair or otherwise affect the validity of grants made under the
terms of the Plan as in effect prior to Effective Date. Except as expressly
amended hereby, the Plan remains unchanged and in full force and effect.
The Plan permits the grant of stock options and restricted stock awards to
non-employee Directors of the Company, although currently only restricted stock
awards are being granted under the Plan. The purposes of the Plan are to
encourage Directors to own shares of the Company’s stock and thereby to align
their interests more closely with the interests of the other stockholders of the
Company, to encourage the highest level of Director performance by providing
Directors with a direct interest in the Company’s attainment of its financial
goals, and to provide a financial incentive that will help attract and retain
the most qualified Directors.

2.   Definitions

The following terms shall have the meanings set forth below. Except when
otherwise indicated by the context, the masculine gender shall also include the
feminine gender, and the definition of any term herein in the singular shall
also include the plural.

  (a)   “Award” means a Restricted Stock Award or an Option Award.     (b)  
“Award Agreement” has the meaning given to the term in Section 5 hereof.     (c)
  “Board” or “Board of Directors” means the Board of Directors of the Company.  
  (d)   “Change in Control” means the occurrence of an event described in any
one of the following clauses (i) through (iv):

  (i)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or its affiliates, (B) any

1



--------------------------------------------------------------------------------



 



trustee or other fiduciary holding securities under an employee benefit plan of
the Company or its affiliates, and (C) any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the common stock, par value $0.625 per share,
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
voting securities;

  (ii)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Original
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Original Effective Date or
whose appointment, election or nomination for election was previously so
approved or recommended;     (iii)   there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
50% of the combined voting power of the voting securities of the Company or such
surviving or parent entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above), directly or indirectly, acquired 25% or more of the combined
voting power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates);     (iv)   the stockholders of the Company
approve a plan of complete liquidation of the Company or there is consummated an
agreement for the sale or disposition by the Company of assets having an
aggregate book value at the time of such sale or disposition of more than 75% of
the total book value of the Company’s assets on a consolidated basis (or any
transaction having a similar effect), other than any such sale or disposition by
the Company (including by way of spin-off or other distribution) to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned immediately following such sale or disposition by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition;

  (e)   “Committee” means a committee consisting of members of the Board who are
empowered hereunder to take actions in the administration of the Plan. The
Committee shall be so constituted at all times as to permit the Plan to comply
with applicable NYSE rules and with Rule 16b-3 (“Rule 16b-3”) promulgated

2



--------------------------------------------------------------------------------



 



      under the Securities Exchange Act of 1934 (the “1934 Act”). Members of the
Committee shall be appointed from time to time by the Board, shall serve at the
pleasure of the Board and may resign at any time upon written notice to the
Board.

  (f)   “Director” means a member of the Board who is not an employee of the
Company. For purposes of the Plan, an employee is an individual whose wages are
subject to the withholding of federal income tax under Section 3401 of the
Internal Revenue Code.     (g)   “Disability” means disability as defined under
Treas. Reg. 1.409A-3(i)(4)(i).     (h)   “Effective Date” and “Original
Effective Date” have the respective meanings given to those terms in Section 1
hereof.     (i)   “Fair Market Value” per share of Stock as of a particular date
means (i) the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, for the last preceding date
on which there was a sale of such Stock on such exchange, or (ii) if the shares
of Stock are then traded in an over-the-counter market, the average of the
closing bid and asked prices for the shares of Stock in such over-the-counter
market for the last preceding date on which there was a sale of such Stock in
such market, or (iii) if the shares of Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine.     (j)   “Internal Revenue
Code” means the Internal Revenue Code of 1986, as it may be amended from time to
time.     (k)   “NYSE” means the New York Stock Exchange.     (l)   “Option”
means an option to purchase Stock.     (m)   “Option Award” means an Award of an
Option pursuant to Section 7 hereof.     (n)   “Restricted Stock Award” means an
Award of Stock granted to a Director pursuant to Section 6 hereof.     (o)  
“Restricted Stock Award Amount” means: for calendar year 2007 and subsequent
calendar years, (i) for each Director receiving a Restricted Stock Award
pursuant to Section 6(a)(i), an amount equal to $85,000 for each full year
during the Director’s term (for a total of $255,000 for a three-year term),
(ii) for each Class II and Class III Director receiving a Restricted Stock Award
pursuant to Section 6(a)(ii), an amount equal to $85,000 for each full year
remaining until such Director is next scheduled for election or re-election to
the Board (for a total of $85,000 for Class II Directors and $170,000 for
Class III Directors) and (iii) for each newly-appointed Director receiving a
Restricted Stock Award pursuant to Section 6(a)(iii), an amount equal to $85,000
for each full year remaining until such Director is next scheduled for election,
plus a pro rata portion of $85,000 for each partial year remaining until such
Director is next scheduled for election. For purposes of this paragraph, a
period of greater than eleven (11) but less than twelve (12) months shall be
considered a full year.     (p)   “Restricted Stock Award Date” means, for a
Restricted Stock Award to be made in any year pursuant to Section 6(a), the
earlier to occur of (A) the date of the

3



--------------------------------------------------------------------------------



 



      annual Directors’ meeting occurring during such year and (B) April 30 of
that year.     (q)   “Stock” means the Common Stock, $0.625 par value, of the
Company.

3.   Plan Administration

The Plan shall be administered by the Committee. Subject to the other provisions
of the Plan, the Committee is authorized to determine the manner in which Awards
will vest (including the authority to determine whether, and to what extent, an
Award may vest upon retirement of a Director from the Board), to specify other
terms, provisions, and conditions of the Awards, and to do all things necessary
or desirable in connection with the administration of the Plan. Notwithstanding
the foregoing, and subject to Section 4(c) hereof, the Committee shall not have
the authority to lower the exercise price of any outstanding Option, nor shall
the Committee have the authority to settle, cancel or exchange any outstanding
Option in consideration for the grant of a new Award with a lower exercise
price.

4.   Stock Subject to the Plan

  (a)   Number of Shares Available Under the Plan. Subject to subsections
(b) and (c) of this Section 4, the maximum number of shares of Stock that may be
issued or transferred pursuant to Awards under the Plan shall not exceed 300,000
shares, and no more than 150,000 shares of Stock may be issued or transferred
pursuant to Restricted Stock Awards. Shares of Stock that are issued as
Restricted Stock Awards or that are issuable upon exercise of an Option shall be
applied to reduce the maximum number of shares of Stock remaining available for
use under the Plan. The shares of Stock to be delivered under the Plan shall be
made available, at the discretion of the Committee, either from authorized but
unissued shares of Stock or from shares of Stock held by the Company as treasury
shares, including shares purchased in the open market.     (b)   Effect of
Forfeitures and Terminations on Shares Available. Any shares of Stock that are
subject to a Restricted Stock Award and which are forfeited shall be available
for reissuance under the Plan. In the event that any Option Award hereunder
lapses or otherwise terminates prior to being fully exercised, any shares of
Stock allocable to the unexercised portion of such Award shall be available for
future Restricted Stock Awards or Options Awards under the Plan.     (c)   If:

  (i)   any recapitalization, reclassification, spin-off, split-up or
consolidation of Stock is effected;     (ii)   the outstanding shares of Stock
are exchanged, in connection with a merger or consolidation of the Company or a
sale by the Company of all or a part of its assets, for a different number or
class of shares of stock or other securities of the Company or for shares of the
stock or other securities of any other corporation;     (iii)   new, different
or additional shares or other securities of the Company or of another company
are received by the holders of Stock;     (iv)   any distribution is made to the
holders of Stock other than a cash dividend; or

4



--------------------------------------------------------------------------------



 



  (v)   any other change in capitalization or similar event is determined by the
Committee to have occurred;

then the appropriate adjustments will be made to:

  (i)   the number and class of shares or other securities that may be issued or
transferred pursuant to outstanding Options or Restricted Stock Awards;     (ii)
  the number and class of shares or other securities available for issuance
under the Plan;     (iii)   the purchase price to be paid per share under
outstanding Options; and     (iv)   the number of Options to be issued under
Section 7(a) hereof.

Upon the dissolution or liquidation of the Company, the Plan shall terminate,
and, except as otherwise provided herein, all Options previously granted shall
terminate on the date of such dissolution or liquidation of the Company;
provided that a Director shall have the right to exercise any Option held by him
immediately prior to such dissolution or liquidation to the full extent not
theretofore exercised.
Adjustments under this subsection (c) shall be made according to the sole
discretion of the Committee, and its decision shall be binding and conclusive,
subject to any legally required approval of the Board of Directors or of any
other entity. Except as otherwise provided in this subsection (c), the issuance
by the Company of shares of capital stock of any class or securities convertible
into shares of capital stock of any class shall not affect Options or Restricted
Stock Awards hereunder.

  (d)   General Adjustment Rules. No adjustment or substitution provided for in
this Section 4 shall require the Company to issue a fractional share of Stock,
and the total substitution or adjustment with respect to each Award shall be
limited by deleting any fractional share.

5.   Participation

Each Director shall receive Awards on the terms and conditions set forth under
the Plan. Each Director receiving an Award shall enter into an agreement (an
“Award Agreement”) with the Company, in such form as the Committee shall
determine and which is consistent with the provisions of the Plan. In the event
of any inconsistency between the provisions of the Plan and any such agreement
entered into hereunder, the provisions of the Plan shall govern.

6.   Restricted Stock Awards

  (a)   Restricted Stock Awards Subject to Section 10 hereof, so long as there
are sufficient shares of Stock available for issuance or transfer pursuant to
Restricted Stock Awards under the Plan:

(i) on the Restricted Stock Award Date in each year during the term of the Plan,
commencing with the Restricted Stock Award Date in 2007, each Director who is
elected or re-elected to the Board at the annual meeting of shareholders during
such year shall automatically be granted an Award consisting of a number of
shares of Restricted Stock determined based on the applicable Restricted Stock
Award Amount;

5



--------------------------------------------------------------------------------



 



(ii) in addition to the grants described in subsection (i) above, on the
Restricted Stock Award Date in 2007, each Class II Director and each Class III
Director then serving on the Board shall automatically be granted an Award
consisting of a number of shares of Restricted Stock determined based on the
applicable Restricted Stock Award Amount; and
(iii) at any time in 2007 and thereafter, upon a Director’s appointment to the
Board, such Director shall automatically be granted an Award consisting of a
number of shares of Restricted Stock determined based on the applicable
Restricted Stock Award Amount.

  (b)   Purchase Price. Directors under the Plan shall not be required to pay
any purchase price for the shares of Stock to be acquired pursuant to a
Restricted Stock Award, unless otherwise required under applicable law or
regulations for the issuance of shares of Stock that are nontransferable and
subject to a substantial risk of forfeiture until specific conditions are met.
If so required, the price at which shares of Stock shall be sold to Directors
under the Plan pursuant to an Award shall be the minimum purchase price required
in such law or regulations, as determined by the Board in the exercise of its
sole discretion. The purchase price, if any, of shares of Stock sold by the
Company hereunder shall be payable by the Director in cash or by check at the
time such Award is granted.     (c)   Number of Shares Awarded. The number of
shares of Stock included in each such Restricted Stock Award shall be determined
by dividing the dollar value of such Award by the Fair Market Value of a share
of Stock as of the date of grant. In no event shall the Company be required to
issue fractional shares. Whenever under the terms of this Section 6(c) a
fractional share of Stock would otherwise be required to be issued, an amount in
lieu thereof shall be paid in cash based upon the Fair Market Value of such
fractional share.     (d)   Forfeiture of Awards. If a Director voluntarily
resigns or is removed for cause as a Board member before the restrictions
applicable to a Restricted Stock Award lapse pursuant to the Terms and
Conditions of Restricted Stock herein, the shares of Stock granted pursuant to
such Restricted Stock Award shall be forfeited.     (e)   Restrictions. Except
as otherwise provided in the Plan, shares of Stock received pursuant to a
Restricted Stock Award may not be sold, assigned, pledged, hypothecated,
transferred or otherwise disposed of until the restrictions applicable to such
Stock have lapsed pursuant to the Terms and Conditions of Restricted Stock
herein.     (f)   Terms and Conditions of Restricted Stock. Each Restricted
Stock Award granted pursuant to the Plan shall be evidenced by a Award
Agreement. The Award Agreement may contain such terms, provisions and conditions
as may be determined by the Committee and not inconsistent with the Plan.
Restrictions on Stock covered by a Restricted Stock Award shall lapse and be
removed (and the shares of Stock acquired by a Director pursuant to a Restricted
Stock Award shall vest) in a manner determined by the Committee at the time the
Award is granted and set forth in the applicable Award Agreement. Restrictions
may lapse and Restricted Stock Awards vest based on either or both of (A) the
attainment of performance goals by the Company, or (B) the continued service on
the Board by the Director. All performance-based Restricted Stock Awards will
have a minimum vesting period of one (1) year. With respect to any shares of
Restricted Stock subject to restrictions which lapse solely based on the
Director’s continued

6



--------------------------------------------------------------------------------



 



      service on the Board, such restrictions shall lapse over a vesting
schedule (so long as the Director continues to serve on the Board) no shorter in
duration than three years from the date of grant; provided, that such vesting
schedule may provide for partial or installment vesting during such period. In
addition, unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, all restrictions on Stock covered by a Restricted
Stock Award shall lapse and be removed (and the shares of Stock acquired by a
Director pursuant to a Restricted Stock Award shall vest) upon any of the
following events:

  (i)   Upon the termination of a Director’s service as a Board member as a
result of death, Disability, failure to be nominated for election as a Director
or failure to be elected by stockholders as a Board member; or     (ii)   In the
event of a Change in Control.

  (g)   Privileges of a Stockholder. A Director shall have all voting, dividend,
liquidation and other rights with respect to Stock received by him as a
Restricted Stock Award under this Restricted Stock Awards section, whether or
not restrictions have lapsed. However, if the Company shall at any time pay or
make any dividend or other distribution upon the Stock payable in securities or
other property (except money), a proportionate part of such securities or other
property shall be set aside and delivered to any Director then holding a
Restricted Stock Award upon lapse of all restrictions applicable to such
Restricted Stock Award. Prior to the time that any such securities or other
property are delivered to a Director in accordance with the foregoing, the
Director shall, subject to the same forfeiture provisions applicable to the
Restricted Stock Award to which such securities or other property relates, be
the owner of such securities or other property and shall have the right to vote
the securities, receive any dividends payable on such securities and in all
other respects shall be treated as the owner. If securities or other property
which have been set aside by the Company in accordance with this Section are not
delivered to a Director because restrictions applicable to such Restricted Stock
Award do not lapse and such Stock is forfeited, then such securities or other
property shall be forfeited to the Company and shall be dealt with by the
Company as it shall determine in its sole discretion.     (h)   Enforcement of
Restrictions. The Committee shall cause a legend to be placed on the Stock
certificates issued pursuant to each Restricted Stock Award referring to the
restrictions imposed in the Plan and, in addition, may in its sole discretion
require one or more of the following methods of enforcing such restrictions:

  (i)   Requiring the Director to keep the Stock certificates, duly endorsed, in
the custody of the Company while the restrictions remain in effect; or     (ii)
  Requiring that the Stock certificates, duly endorsed, be held in the custody
of a third party while the restrictions remain in effect.

7.   Option Awards

  (a)   Option Awards. Subject to Section 10 hereof, at any time and from time
to time during the term of the Plan and so long as there are sufficient shares
available for issuance or transfer pursuant to Awards under the Plan, the
Committee may grant an Option to purchase shares of Stock to any Director.

7



--------------------------------------------------------------------------------



 



  (b)   Exercise Price for Options. The exercise price per share of Stock
covered by each Option shall be the Fair Market Value of the Stock as of the
date the Option is granted. The exercise price of an Option granted under the
Plan shall be subject to adjustment as provided in Section 4(c) hereof.     (c)
  Term; Termination. Unless earlier terminated, each Option shall expire ten
(10) years from the date that the Option was granted. Except as otherwise
determined by the Committee and set forth in the applicable Award Agreement, no
Option granted to a Director (to the extent otherwise exercisable) may be
exercised, and such Option shall terminate, after the first to occur of the
following events:

  (i)   The expiration of three (3) months from the date the Director ceases to
serve as a Director by reason of such Director’s voluntary resignation;     (ii)
  The expiration of twelve (12) months from the date the Director ceases to
serve as a Director other than by reason of such Director’s voluntary
resignation, removal for cause; or     (iii)   The expiration of three (3) years
from the date that the Director retires from the Board; or     (iv)   The
removal of the Director for cause.

  (d)   Terms and Conditions of Options; Vesting. Each Option granted pursuant
to the Plan shall be evidenced by an Award Agreement. The Award Agreement may
contain such terms, provisions and conditions as may be determined by the
Committee and not inconsistent with the Plan. Each Option granted under the Plan
shall vest and become exercisable in a manner determined by the Committee at the
time the Award is granted and set forth in the applicable Award Agreement.
Vesting of Options may be based upon either or both of (i) the attainment of
performance goals by the Company, or (ii) the continued service on the Board by
the Director. All performance-based Options will have a minimum vesting period
of one (1) year. No Option shall be exercisable prior to vesting.
Notwithstanding the foregoing, each Option shall become immediately exercisable
as to all shares covered by such Option in the event a Director’s service as a
Director terminates as a result of death, Disability, failure to be nominated
for election as a Director or failure to be elected by stockholders as a Board
member. Unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, each Option shall vest and become immediately
exercisable in the event of a Change in Control.     (e)   Assignability of
Options. Each Option granted pursuant to the Plan shall, during the Director’s
lifetime, be exercisable only by the Director, and the Option shall not be
transferable by the Director by operation of law or otherwise other than by will
or the laws of descent and distribution.     (f)   Exercise of Options. An
Option may be exercised in whole or in part, to the extent it is then
exercisable, only by written notice to the Company at its principal office
accompanied by payment in cash or by check of the full exercise price for the
shares with respect to which the Option, or portion thereof, is exercised.
However, the Committee may, in its discretion, (i) allow payment, in whole or in
part, through the delivery of shares of Stock which have been owned by the
Director for at least six (6) months, duly endorsed for transfer to the Company
with a fair market value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; (ii) allow payment, in whole
or in part, through the surrender of shares of Stock then issuable upon exercise
of the

8



--------------------------------------------------------------------------------



 



      Option having a fair market value on the date of Option exercise equal to
the aggregate exercise price of the Option or exercised portion thereof;
(iii) allow payment, in whole or in part, through the delivery of a notice that
the Director has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price, provided that the Company
shall not deliver such shares until payment of such proceeds is received by the
Company; or (iv) allow payment through any combination of the consideration
provided in the foregoing clauses (i), (ii) and (iii).

8.   Rights of Directors

Nothing contained in the Plan or in any Option or Restricted Stock Award granted
under the Plan shall interfere with or limit in any way the right of the
stockholders of the Company to remove any Director from the Board pursuant to
the Certificate of Incorporation or bylaws of the Company, nor confer upon any
Director any right to continue in the service of the Company.

9.   General Restrictions

  (a)   Investment Representations. The Company may require any Director to whom
an Option or Restricted Stock Award is granted, as a condition of receiving such
Option or Restricted Stock Award or exercising an Option, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that such person is acquiring the Option or Stock subject to the
Restricted Stock Award or Option for his own account for investment and not with
any present intention of selling or otherwise distributing the same, and to such
other effects as the Company deems necessary or appropriate in order to comply
with Federal and applicable state securities laws.     (b)   Compliance With
Securities Laws. Each Option or Restricted Stock Award shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares subject to such Option or
Restricted Stock Award upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
is necessary as a condition of, or in connection with, the issuance of shares
thereunder, such Restricted Stock Award or Option may not be accepted or
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained on conditions
acceptable to the Committee. Nothing herein shall be deemed to require the
Company to apply for or to obtain such listing, registration or qualification.  
  (c)   Taxes. Each Director shall make appropriate arrangements for the
satisfaction of any applicable federal, state or local income or other tax
withholding requirements applicable to any Restricted Stock Award or Option
granted hereunder. In addition, each Director shall provide the Company with a
copy of any election, which such Director may make under Section 83(b) of the
Internal Revenue Code with respect to a Restricted Stock Award.

10.   Plan Amendment, Modification and Termination

The Board may at any time and from time to time alter, amend, modify, suspend or
terminate the Plan in whole or in part; provided, however, that no amendment or
modification shall be effective without stockholder approval (a) if such
approval is

9



--------------------------------------------------------------------------------



 



required by law or NYSE rules or (b) if such amendment or modification either
eliminates or revises the succeeding proviso; and provided further, however,
that the Board (or Committee) may amend the number of shares subject to, or the
dollar value of, Awards granted pursuant to Sections 6(a) and 7(a) hereof only
if it shall have received advice to such effect from an outside compensation
consultant. No amendment, modification or termination of the Plan shall in any
manner adversely affect any Options or Restricted Stock Awards theretofore
granted under the Plan without the consent of the Director holding such Options
or Restricted Stock Awards.

11.   Requirements of Law

  (a)   Compliance with Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.     (b)   Rule 16b-3. Awards and transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the 1934 Act. To the extent any provision of the Plan or action
by the Board or the Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Board or the
Committee. Moreover, in the event the Plan does not include a provision required
by Rule 16b-3 to be stated therein in order to qualify the Plan as a formula
plan, such provision (other than one relating to eligibility requirements, or
the price and amount of Awards) shall be deemed automatically to be incorporated
by reference into the Plan.     (c)   Governing Law. The Plan and all agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of California.

12.   Duration of the Plan

The Plan shall terminate ten (10) years after the date the Plan is first
approved by stockholders of the Company or at such earlier time as may be
determined by the Board, and no Option Awards or Restricted Stock Awards shall
be granted after such termination.

            CON-WAY INC.
      By:           Jennifer W. Pileggi        Senior Vice President, General
Counsel
and Secretary     

10